DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (FR 2944533 A1) in view of Da Costa (US Patent 7,438,494).
As to claim 1, Morin teaches a method of manufacturing and using an implement with an improved crossbar connection comprising the steps of: a) one of extruding, casting and machining a crossbar (Lines 71-73: “Thus, the connection device 1 may be, for example, a metal casting of generally rectangular shape which is placed on a pot 2. The connection device 1 has the following functional elements. It may comprise two coaxial journals 3 arranged at a transverse edge of the device.” The journals 3 are interpreted as a crossbar. The crossbar, as part of the connection device 1, is manufactured by casting.) independently of welding (Morin teaches the connection device is welded to the bucket, however, since the journals 3 are manufactured by casting, they are considered to be manufactured independently of welding.) to provide a void-free and seam free cross section at least in a connection zone internal to an attachment portion (this is an implicit teaching due to the manufacturing method of casting). 
Morin does not teach the journals 3 having parallel flats, said flats spaced about a circular exterior surface of the crossbar. Rather, the journals have a cylindrical surface as shown in Figs 1, 4. To provide for torque transfer from the coupler to the bucket, quick connect coupler 13 interacts with the connection device 1 at the bearing surfaces 4a, 4b which are distal to the cylindrical surface of the journal 3. 
However, in the field of quick connect couplers, it was known at the time the invention was effectively filed to provide for crossbars having parallel flats for the purpose of transferring torque from a coupler to a bucket. See Da Costa which teaches a bar 16 as shown in Fig 7. Flat surfaces 17 and 18 are parallel and spaced apart as shown in Figure 5. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the structure of the cast connection device of Morin for the structure of the bar of Da Costa. Such a person would have been motivated to do so in order to gain the benefits of Da Costa as compared to Morin, such as a more compact structure, where the bearing surfaces are located proximal, rather than distal to the cylindrical bar or journal surfaces.
See also MPEP § 2143 A which describes the prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results. In this case, the known method of casting journal surfaces having associated bearing surfaces for torque control is obviated to have been applied to the device configuration of Da Costa which similarly teaches cylindrical and bearing surfaces of a quick connect coupler having torque control.
Morin in view of Da Costa further teach: b) connecting said crossbar securely to an implement (as shown in Morin Fig 1 and in Da Costa, the bar 16 is attached to the adapter 10) whereby said parallel flats (Da Costa flats 17, 18) cooperate with a channel of a coupler (as shown in Da Costa Figure 2, surfaces 38, 65 form a channel of a coupler) whereby when the implement is connected to the coupler, the flats contact against opposing sides of the channel in a connected configuration (as shown in Da Costa Figs 3, 5), and one of said flats and coupler rotated relative to the other whereby the flats are out of connection with the sides of channel through rotation to thereby permit disengagement of the coupler from the crossbar (the device of Morin in view of Da Costa formed by the claimed method of manufacturing is capable of being used this way.).
As to claim 2, Morin in view of Da Costa teaches the method of claim 1 wherein the crossbar is void-free and seam free from the parallel flats to an interior surfaces of the crossbar (as a consequence of the casting method of Morin).
As to claim 3, Morin in view of Da Costa teaches the method of claim 1 wherein the planar flats extend outwardly from a centerline of the crossbar (as shown in Da Costa Figure 5. See the comparison below.).

    PNG
    media_image1.png
    747
    1265
    media_image1.png
    Greyscale

As to claim 4, Morin in view of Da Costa teaches the method of claim 3 wherein the planar flats extend from a tangent of the circular exterior surface of the crossbar  (as shown in Da Costa Figure 5. See the comparison above.).
As to claims 5 and 6, Morin in view of Da Costa teaches the method of claim 1 wherein the planar flats provide at least an inch of planar surface and a half of planar surface. The flat surface 17, 18 of Da Costa are not described to have any particular length. However, since the flats serve the conflicting purposes of arresting the spinning of the bar (where longer flats would be desirable), and ensuring the proper connection between the bar and a coupler while also allowing for a disconnection of the coupler from the bar (where shorter flats would be desirable), the length of the flats are a result effective variable. That is, the length of the flats is a single variable which would have been understood to have been optimized in order to achieve a specified tradeoff between secure coupling and ease of decoupling. Accordingly, as it is prima facie obvious to optimize a result effective variable, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the planar flats to have provided an inch or an inch and a half of planar surface. See MPEP 2144.05.
As to claim 7, Morin in view of Da Costa teaches the method of claim 1 wherein the implement is a bucket (Morin’s bucket is illustrated in Fig 3).
As to claim 8, Morin in view of Da Costa teaches the method of claim 1 wherein the crossbar extends from a first side to a second side of the implement.
As to claim 11, Morin in view of Da Costa teaches the method of claim 1 wherein the crossbar is symmetrical along its cross-section (as shown in Da Costa Figure 5. See the comparison above.).
As to claim 12, Morin in view of Da Costa teaches the method of claim 1 wherein the flats extend parallel to the exterior surface of the crossbar at the centerline   (as shown in Da Costa Figure 5. See the comparison above.).
As to claim 13, Morin in view of Da Costa teaches the method of claim 1 wherein the flats terminate at an end and the crossbar extends at least perpendicularly from the flat at the end to the circular exterior surface  (as shown in Da Costa Figure 5. See the comparison above.).
Claims 1, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (FR 2944533 A1) in view of Arnold (US Patent 3,934,738).
As to claim 1, Morin teaches a method of manufacturing and using an implement with an improved crossbar connection comprising the steps of: a) one of extruding, casting and machining a crossbar (Lines 71-73: “Thus, the connection device 1 may be, for example, a metal casting of generally rectangular shape which is placed on a pot 2. The connection device 1 has the following functional elements. It may comprise two coaxial journals 3 arranged at a transverse edge of the device.” The journals 3 are interpreted as a crossbar. The crossbar, as part of the connection device 1, is manufactured by casting.) independently of welding (Morin teaches the connection device is welded to the bucket, however, since the journals 3 are manufactured by casting, they are considered to be manufactured independently of welding.) to provide a void-free and seam free cross section at least in a connection zone internal to an attachment portion (this is an implicit teaching due to the manufacturing method of casting). 
Morin does not teach the journals 3 having parallel flats, said flats spaced about a circular exterior surface of the crossbar. Rather, the journals have a cylindrical surface as shown in Figs 1, 4. To provide for torque transfer from the coupler to the bucket, quick connect coupler 13 interacts with the connection device 1 at the bearing surfaces 4a, 4b which are distal to the cylindrical surface of the journal 3. 
However, in the field of quick connect couplers, it was known at the time the invention was effectively filed to provide for crossbars having parallel flats for the purpose of transferring torque from a coupler to a bucket. See Arnold which teaches a cross member 60’ as shown in Fig 7. upper and lower flat bearing surfaces 84' and 86' are parallel and spaced apart as shown in Fig 7. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the structure of the cast connection device of Morin for the structure of the bar of Arnold. Such a person would have been motivated to do so in order to gain the benefits of Arnold as compared to Morin, such as a more compact structure, where the bearing surfaces are located proximal, rather than distal to the cylindrical bar or journal surfaces.
See also MPEP § 2143 A which describes the prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results. In this case, the known method of casting journal surfaces having associated bearing surfaces for torque control is obviated to have been applied to the device configuration of Arnold which similarly teaches cylindrical and bearing surfaces of a quick connect coupler having torque control.
Morin in view of Arnold further teach: b) connecting said crossbar securely to an implement (Morin teaches the  connection device is welded to the bucket.) whereby said parallel flats (upper and lower flat bearing surfaces 84' and 86') cooperate with a channel of a coupler (as shown in Arnold Figure 7, channel 34’) whereby when the implement is connected to the coupler, the flats contact against opposing sides of the channel in a connected configuration, and one of said flats and coupler rotated relative to the other whereby the flats are out of connection with the sides of channel through rotation to thereby permit disengagement of the coupler from the crossbar (the device of Morin in view of Arnold formed by the claimed method of manufacturing is capable of being used this way.).
As to claim 8, Morin in view of Arnold teaches the method of claim 1 wherein the crossbar extends from a first side to a second side of the implement (as shown in Morin Fig 3, the journals 3 extend from a left side to a right side of the connection member which is welded to the bucket.).
As to claim 9, Morin in view of Arnold teaches the method of claim 8 wherein the connection zone is located internal to a length of the crossbar (as the journals are bounded on their outer edges by the bucket, and the quick connect coupler mates with the journals without interfering with the bucket, the connection zone of the journals must be located internal to a length of the crossbar.).
As to claim 10, Morin in view of Arnold teaches the method of claim 9 wherein the connection zone is shorter than the length the crossbar (as the journals are bounded on their outer edges by the bucket, and the quick connect coupler mates with the journals without interfering with the bucket, the connection zone of the journals must be shorter than a length of the crossbar.).
As to claim 14, Morin in view of Arnold teaches the method of claim 1 where the flats are connected to stops, said stops extending perpendicularly to the flats, and the stops connect at tangents to the circular exterior surface of the crossbar (as shown in Arnold Figure 7. See the comparison below.).

    PNG
    media_image2.png
    745
    1283
    media_image2.png
    Greyscale

As to claim 15, Morin in view of Arnold teaches the method of claim 14 but does not teach corners span between the flats and stops, said corners having a planar exterior surface spanning an adjacent flat and stop. However, chamfers were known known and widely utilized in the casting arts at the time the invention was effectively filed (for example, in order to minimize stress region, and for ease of demolding). It would have been prima facie obvious as a matter of common engineering skill, to have provided the sharp corner of Arnold between the adjacent flat and stop with a chamfer. Such a chamfer, no matter how small, would meet the claimed “planar exterior surface spanning an adjacent flat and stop.”
As to claim 16, Morin in view of Arnold teaches the method of claim 1 wherein the crossbar has a symmetric cross section (as shown in Arnold Figure 7. See the comparison above.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 November 2022